


110 HR 2462 IH: Federal Dairy Education

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2462
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to promote growth and opportunity for the dairy industry in the United
		  States, and for other purposes.
	
	
		1.Repeal of dairy price support
			 program
			(a)In
			 generalSection 1501 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7981) is
			 repealed.
			(b)Conforming
			 amendmentSection 1507 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 7983) is repealed.
			2.Milk target price
			 programSection 1502 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is
			 amended—
			(1)by striking the section heading and
			 inserting Milk target price
			 program;
			(2)in subsection (a),
			 by striking paragraph (1) and inserting the following:
				
					(1)Class III
				milkThe term Class III milk means milk (including
				milk components) classified as milk for manufacturing purposes under a Federal
				milk marketing
				order.
					;
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Amount
						(1)In
				generalSubject to paragraph (3), payments to a producer under
				this section shall be calculated by multiplying (as determined by the
				Secretary)—
							(A)the payment
				quantity for the producer during the applicable month established under
				subsection (d); by
							(B)the amount equal
				to—
								(i)$12.00 per
				hundredweight (as adjusted under paragraph (2); less
								(ii)the Class III
				milk price per hundredweight under the applicable Federal milk marketing
				order.
								(2)Feed price index
				and adjustment factor
							(A)Feed price
				indexThe Secretary shall develop a feed price index, using a
				baseline period of calendar years 2001 through 2005, to reflect the feed cost
				of producing 100 pounds of milk.
							(B)Feed adjustment
				factorThe Secretary shall establish a feed adjustment factor
				that reflects changes in the feed price index, as determined by the
				Secretary.
							(C)AdjustmentEach
				month that there is an increase in the feed price index, the Secretary shall
				adjust the amount described in paragraph (1)(B)(i) to reflect any increases in
				the feed adjustment factor.
							(3)Maximum
				amountThe maximum annual payment for all producers on a single
				dairy operation during the months of the applicable fiscal year for which the
				producers receive payments under this section shall not exceed
				$50,000.
						;
				and
			(4)in subsections (f)
			 and (g)(1), by striking September 30, 2007 both places it
			 appears and inserting September 30, 2012.
			3.Dairy options
			 programSubtitle E of title I
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7981 et seq.)
			 is amended by adding at the end the following:
			
				1509.Dairy options
				program
					(a)EstablishmentThe
				Secretary shall carry out a nationwide program under similar terms and
				conditions as the Secretary used to carry out the dairy options pilot program
				established in accordance with section 191 of the Federal Agricultural
				Improvement Reform Act of 1996 (7 U.S.C. 7331).
					(b)Funding
						(1)Commodity Credit
				CorporationThe Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out this
				section.
						(2)Funding
				amountOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $25,000,000 for each of fiscal
				years 2008 through 2012, to remain available until expended.
						(3)Budget
				neutralityTo the maximum extent practicable, the Secretary shall
				operate the program in a budget neutral
				manner.
						.
		4.Recourse loan program
			 for commercial producers of dairy productsSubtitle E of title I of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 7981 et seq.) (as amended by section
			 3) is amended by adding at the end the following:
			
				1510.Recourse loan program for commercial
				producers of dairy products
					(a)Definition of eligible dairy
				productsIn this section, the term eligible dairy
				products means cheddar cheese, butter, and nonfat dry milk.
					(b)ProgramEffective
				beginning on September 30, 2007, the Secretary shall make recourse loans
				available to commercial processors of eligible dairy products—
						(1)to assist the
				processors to manage inventories of eligible dairy products; and
						(2)to ensure a
				greater degree of price stability for the dairy industry.
						(c)Amount of
				loan
						(1)In
				generalThe Secretary shall establish a loan rate for eligible
				dairy products, that reflects a milk equivalent value of $9.90 per
				hundredweight of milk containing 3.67 percent butterfat, as determined by the
				Secretary.
						(2)InterestThe
				Secretary shall charge a processor that receives a recourse loan under this
				section a rate of interest that is not less than the rate of interest that the
				Secretary of the Treasury charges the Commodity Credit Corporation, as
				determined by the Secretary.
						(d)Period of
				loan
						(1)In
				generalThe original term of a recourse loan made under this
				section may not extend beyond the end of the fiscal year in which the loan is
				made.
						(2)ExtensionAt
				the end of a fiscal year, the Secretary may extend a recourse loan for an
				additional period not to exceed the end of the next fiscal
				year.
						.
		5.Milk revenue insurance
			 pilot programSection 523 of
			 the Federal Crop Insurance Act (7 U.S.C. 1523) is amended by adding at the end
			 the following:
			
				(f)Milk revenue
				insurance pilot program
					(1)In
				generalDuring each of crop years 2008 through 2012, the
				Corporation shall carry out a pilot program under which producers on a dairy
				farm may elect to receive insurance against loss of revenue due to natural
				disasters and price fluctuations, as determined by the Corporation, based on
				the average revenue received by producers for each cow during the 5-year period
				ending the preceding crop year.
					(2)RequirementsThe
				Corporation shall carry out the pilot program under this section using similar
				terms and conditions as were contained in the crop insurance policy proposal
				entitled Milk Revenue Policy (from bovine animals) submitted to
				the Board on April 26, 2007, in accordance with section
				508(h).
					.
		6.Federal milk
			 marketing orders
			(a)2-class system
			 for classifying milk
				(1)In
			 generalNot later than September 30, 2008, the Secretary of
			 Agriculture shall conduct a study of the economic benefits to milk producers of
			 establishing a 2-class system for classifying milk under Federal milk marketing
			 orders issued under section 8c(5) of the Agricultural Adjustment Act (7 U.S.C.
			 608c(5)), reenacted with amendments by the Agricultural Marketing Agreement Act
			 of 1937, consisting of a fluid milk class and a manufacturing grade milk class
			 (with the price for both classes determined using the component prices of
			 butterfat, protein, and other solids).
				(2)Amendment to
			 ordersIf the Secretary determines (on the basis of the study
			 conducted under paragraph (1)) that a 2-class system for classifying milk under
			 Federal milk marketing orders would have a positive impact on milk producers,
			 the Secretary shall amend Federal milk marketing orders to implement the
			 2-class system for classifying milk.
				(b)Deadline for
			 issuance of ordersSection 8c(4) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(4)), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by striking After and
			 inserting Not later than 30 days after.
			(c)Advanced
			 pricingSection 8c(5) of the
			 Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by
			 the Agricultural Marketing Agreement Act of 1937, is amended by adding at the
			 end the following:
				
					(P)Advanced
				pricingNot later than September 30, 2007, in calculating the
				advanced price of Class I butterfat milk and Class I and II skim milk under
				Federal milk marketing orders, the Secretary shall use the 4-week component
				prices that are used to calculate prices for Class III and Class IV milk, as
				determined by the
				Secretary.
					.
			(d)Economic impact
			 assessmentThe Secretary of Agriculture shall—
				(1)carry out a review
			 of the milk-feed ratio during the 1-year period ending on the date of enactment
			 of this Act; and
				(2)not later than
			 September 30, 2008, and each time a proposed change in the Federal milk
			 marketing order formulas is considered by the Secretary—
					(A)assess the
			 economic impact, over a 1- and 2-year period, of proposed changes in Federal
			 milk marketing order formulas on—
						(i)milk
			 supply;
						(ii)farm
			 profitability;
						(iii)consumer demand;
			 and
						(iv)market
			 prices;
						(B)submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry a report that describes the results of the
			 assessment; and
					(C)consider, and
			 include in the record, the results of the assessment before making a decision
			 on any proposed change to the Federal milk marketing order formulas.
					7.Dairy forward pricing
			 programSection 23 of the
			 Agricultural Adjustment Act (7 U.S.C. 627), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended—
			(1)in
			 the section heading by striking pilot;
			(2)in subsection
			 (a)—
				(A)by striking
			 Pilot program
			 required.— and all that follows through
			 pilot and inserting In general.—The Secretary of Agriculture shall
			 carry out a;
				(B)by striking
			 under which milk producers and inserting “under which—
					
						(1)milk
				producers
						.;
				and
				(C)by striking
			 handlers. and inserting “handlers; and
					
						(2)proprietary
				processors and cooperatives regulated under Federal milk marketing orders are
				authorized to voluntarily enter into forward price contracts with the members
				of the processors and
				cooperatives.
						;
				(3)by striking
			 subsections (d) and (e); and
			(4)by adding at the
			 end the following:
				
					(d)Funding
						(1)Commodity Credit
				CorporationThe Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out this
				section.
						(2)Funding
				amountThe Secretary shall use such funds of the Commodity Credit
				Corporation as are necessary to carry out this section for each of fiscal years
				2008 through 2012, to remain available until
				expended.
						.
			8.Dairy processing
			 equipment loan guarantee fund
			(a)Loans
				(1)In
			 generalSection 310B(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1932(a)) is amended—
					(A)by designating the
			 first through fifth sentences as paragraphs (1) through (5),
			 respectively;
					(B)by striking
			 Sec.
			 310B. (a) The Secretary and inserting the
			 following:
						
							310B.Rural
				industrialization assistance
								(a)Loans
									(1)In
				generalThe
				Secretary
									;
					(C)by striking
			 for the purposes of (1) improving and inserting “for the
			 purposes of—
						
							(A)improving
							;
					(D)by striking
			 abatement and control, (2) the conservation and inserting
			 “abatement and control;
						
							(B)the
				conservation
							;
					(E)by striking
			 rural areas, (3) reducing and inserting “rural areas;
						
							(C)reducing
							;
					(F)by striking
			 rural areas, and (4) to facilitate economic and inserting “rural
			 areas;
						
							(D)facilitating
				economic
							;
				and
					(G)by striking
			 foreign trade. and inserting “foreign trade; and
						
							(E)providing
				processors of dairy products with incentives for investing in new equipment and
				technologies by using not more than $15,000,000 each fiscal year to—
								(i)make loans to
				dairy processors and cooperatives to cover not more than 50 percent of the cost
				of acquisition and adoption of new equipment, equipment upgrades, and new
				technologies—
									(I)at a fixed rate of
				interest not to exceed the prime lending rate plus 1 percent; and
									(II)with a term of
				not to exceed 15 years; and
									(ii)guarantee loans
				made to dairy processors and cooperatives for the acquisition and adoption of
				new dairy equipment, equipment upgrades, and new technologies, at a guarantee
				rate of 90
				percent.
								.
					(2)Conforming
			 amendments
					(A)Section
			 307(a)(6)(B)(ii) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1927(a)(6)(B)(ii)) is amended by striking clause (1) of section
			 310B(a) and inserting section 310B(a)(1)(A).
					(B)Section
			 333A(g)(1)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1983a(g)(1)(B)) is amended by striking 310B(a)(1) and inserting
			 310(a)(1)(A).
					(C)Section
			 381E(d)(3)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2009d(d)(3)(B)) is amended by striking 310B(a)(1) and inserting
			 310B(a)(1)(A).
					(b)Lending power
			 for dairy processing cooperativesSection 3.7 of the Farm Credit
			 Act of 1971 (12 U.S.C. 2128) is amended by adding at the end the
			 following:
				
					(g)Dairy processing
				cooperatives
						(1)In
				generalThe banks for cooperatives may use not more than
				$15,000,000 each fiscal year to provide dairy processing cooperatives with
				working capital lines of credit and accounts receivable financing for the
				purpose of accessing export marketing opportunities for milk and milk
				products.
						(2)LimitationsFinancing
				provided by the banks for cooperatives for a project under paragraph (1) may
				not exceed the lesser of—
							(A)$1,000,000;
				or
							(B)75 percent of the
				costs of carrying out the project.
							(3)Term
							(A)In
				generalExcept as provided in subparagraph (B), the term of a
				line of credit described in paragraph (1) shall not exceed 24 months.
							(B)Revolving lines
				of creditA revolving line of credit may be used for multiple
				transactions.
							(4)Due
				dateAn accounts receivable financing loan under this subsection
				shall be due on the earlier of—
							(A)the date on which
				the receivable is paid; or
							(B)180 days after the
				date of disbursement.
							(5)Use of
				financing
							(A)Working capital
				line of credit financingWorking capital line of credit financing
				under this subsection may be used—
								(i)to
				acquire inventory for the production of milk;
								(ii)to
				pay direct and indirect costs (such as design, engineering, labor, and overhead
				costs) used for—
									(I)the manufacture or
				purchase of goods, including work-in-process, for the production of milk;
				or
									(II)for the provision
				of services for the production of milk; or
									(iii)to support
				standby letters of credit used as bid bonds, performance bonds, or payment
				guarantees.
								(B)Accounts
				receivable financingAccounts receivable financing under this
				subsection may be used to finance export accounts receivables for milk and milk
				products sold on payment terms of not more than 180 days after the date of
				arrival at the port of importation, if the finance export accounts receivable
				have been insured by the Commodity Credit Corporation or other guarantor
				approved by the
				Secretary.
							.
			9.Federal loan
			 forgiveness programThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3101 et seq.) is amended by adding at the end the following:
			
				PFederal dairy
				education loan forgiveness
					1495.Short
				titleThis subtitle may be
				cited as the Federal Dairy Education
				Loan Forgiveness Act.
					1496.DefinitionsIn this subtitle:
						(1)Family dairy
				farmThe term family dairy farm means the real
				property of a dairy farm—
							(A)owned by—
								(i)1
				or more immediate family members; or
								(ii)a
				family dairy farm corporation; and
								(B)used for the
				production, for commercial purposes, of milk or milk products.
							(2)Family dairy
				farm corporationThe term family dairy farm
				corporation means a corporation—
							(A)at least 75
				percent of the assets of which are devoted to active involvement in farming;
				and
							(B)at least 75
				percent of each class of stock of which is continuously owned by 1 or more
				immediate family members.
							(3)Immediate family
				memberThe term immediate family member means a
				spouse, child, stepchild, parent, stepparent, grandparent, brother,
				stepbrother, sister, stepsister, or similar relative-in-law of an owner of real
				property, as determined by the Secretary.
						(4)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the
				Higher Education Act of 1965 (20
				U.S.C. 1001(a)).
						(5)ProgramThe
				term program means the Federal dairy education loan forgiveness
				program established under section 1497(a).
						(6)Qualified
				applicantThe term qualified applicant means a
				resident of the United States who, as determined by the Secretary—
							(A)holds a 2- or
				4-year degree in a field related to the production of agricultural products
				from an institution of higher education;
							(B)on or after
				January 1, 2008, has commenced the first year of full-time ownership or
				operation of a family dairy farm; and
							(C)is the borrower of
				an outstanding qualified loan as a result of pursuing a degree described in
				subparagraph (A).
							(7)Qualified
				loanThe term qualified loan means—
							(A)(i)a loan made, insured, or
				guaranteed under section 428 or 428H of the Higher Education Act of 1965 (20
				U.S.C. 1078, 1078–8);
								(ii)a Federal Direct Stafford Loan or
				a Federal Direct Unsubsidized Stafford Loan made under section 455 of that Act
				(20 U.S.C. 1087e); or
								(iii)a consolidation loan under
				section 428C of that Act (20 U.S.C. 1078–3), or a Federal Direct Consolidation
				Loan under section 455 of that Act (20 U.S.C. 1087e), to the extent that the
				amount of the loan was used to repay a loan described in clause (i) or (ii);
				and
								(B)a loan under part B
				or D of title IV of that Act (20 U.S.C. 1070 et seq.); or
							(C)a loan under a
				guaranteed student loan program of the Department.
							1497.Federal dairy
				education loan forgiveness program
						(a)In
				generalSubject to the availability of appropriations, the
				Secretary shall carry out a Federal dairy education loan forgiveness program
				under which the Secretary shall assume the obligation to repay an amount
				calculated in accordance with subsection (c) for 1 or more qualified loans made
				to eligible qualified applicants in accordance with this section.
						(b)EligibilityA
				qualified applicant shall submit to the Secretary an application and such
				documentation of continued eligibility as the Secretary determines to be
				appropriate.
						(c)Maximum
				amountThe maximum amount that the Secretary may repay under the
				program for each qualified applicant shall be equal to the average annual cost
				of tuition at land-grant colleges and universities (as determined by the
				Secretary annually), for each year that the qualified applicant—
							(1)is an owner or
				operator of a family dairy farm; and
							(2)has not otherwise
				received loan repayment on behalf of the qualified applicant under this section
				or any other Federal or State program.
							(d)ProhibitionNothing in this section authorizes the
				refunding of any repayment of a qualified loan.
						(e)Exclusion from incomeAny payment to, or on behalf of, a
				qualified applicant under this subtitle shall not be included in the gross
				income of the qualified applicant for purposes of the Internal Revenue Code of
				1986.
						(f)Authorization of
				appropriations
							(1)In
				generalThere are authorized
				to be appropriated such sums as are necessary to carry out this
				subtitle.
							(2)Insufficient
				fundsIf the total amount of
				funds appropriated to carry out this subtitle is insufficient to provide loan
				repayment under the program for all eligible qualified applicants, the
				Secretary shall provide loan repayment to eligible qualified applicants on a
				pro rata
				basis.
							.
		10.Mandatory
			 reporting of dairy commodities
			(a)DefinitionsSection 272 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1637a) is amended to read as follows:
				
					272.DefinitionsIn this subtitle:
						(1)Dairy
				commodity
							(A)In
				generalThe term dairy commodity means a product
				manufactured from milk or a milk-derived ingredient.
							(B)InclusionsThe
				term dairy commodity includes—
								(i)fluid milk;
								(ii)cheese;
								(iii)butter;
								(iv)nonfat dry
				milk;
								(v)skim milk;
								(vi)whey
				products;
								(vii)dry proteins
				(such as a milk protein concentrate, casein, and a caseinate);
								(viii)a lactose
				product; and
								(ix)a
				fresh dairy product (such as yogurt and ice cream).
								(2)Dairy
				processorThe term dairy processor means a person or
				legal entity that commercially processes milk into cheese, butter, nonfat dry
				milk, or other dairy solids.
						(3)SecretaryThe
				term Secretary means the Secretary of
				Agriculture.
						.
			(b)Mandatory
			 reportingSection 273 of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1637b) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)Daily
				Reporting
							(1)In
				generalThe corporate officers or officially-designated
				representatives of each dairy processor shall report to the Secretary at least
				once each reporting day, not later than 10:00 a.m. Central Time, for each sales
				transaction involving a dairy commodity, information concerning—
								(A)the sales
				price;
								(B)the quantity
				sold;
								(C)the location of
				the sales transaction; and
								(D)product
				characteristics, including—
									(i)moisture
				level;
									(ii)packaging
				size;
									(iii)grade;
									(iv)if appropriate,
				fat or protein level;
									(v)heat level for
				dried products; and
									(vi)other defining
				product characteristics.
									(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public not less frequently than once each reporting day, categorized by
				location and product characteristics.
							(b)Weekly
				reporting
							(1)In
				generalThe corporate officers or officially-designated
				representatives of each dairy processor shall report to the Secretary, on the
				first reporting day of each week, not later than 9:00 a.m. Central Time, for
				the prior week information concerning—
								(A)the sales prices
				for sales transactions involving dairy commodities, categorized by product
				characteristics; and
								(B)the quantities of
				dairy commodities sold.
								(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public on the first reporting day of each week, not later than 10:00 a.m.
				Central Time, categorized by location and product characteristics.
							(3)Federal order
				pricesThe Secretary shall use weekly prices published under
				paragraph (2) to calculate Federal milk marketing order prices.
							(c)Monthly
				reporting
							(1)In
				generalThe corporate officers or officially-designated
				representatives of each dairy processor shall report to the Secretary, on the
				first reporting day of each month, not later than 9:00 a.m. Central Time, the
				quantity of all dairy commodities processed by the dairy processor during the
				prior month.
							(2)PublicationThe
				Secretary shall make the information reported under paragraph (1) available to
				the public on the first reporting day of each month, not later than 10:00 a.m.
				Central Time, categorized by location and product
				characteristics.
							.
				
